208 F.3d 256 (D.C. Cir. 2000)
National Whistleblower Center Petitionerv.Nuclear Regulatory Commission and United States of America, RespondentsBaltimore Gas and Electric Company, Intervenor
No. 99-1002 Consolidated with 99-1043
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued March 2, 2000Decided April 11, 2000

On Petitions for Review of an Order of the Nuclear Regulatory Commission
Peter B. Bloch argued the cause for petitioner.  With him  on the briefs were Stephen M. Kohn, Michael D. Kohn and  David K. Colapinto.
John F. Cordes, Jr., Solicitor, United States Nuclear Regulatory Commission, argued the cause for respondents.  With  him on the briefs were Lois J. Schiffer, Assistant Attorney  General, United States Department of Justice, Mark Haag,  Attorney, Karen D. Cyr, General Counsel, United States  Nuclear Regulatory Commission, E. Leo Slaggie, Deputy  Solicitor, and Marjorie S. Nordlinger, Senior Attorney.
David R. Lewis, argued the cause for intervenor Baltimore  Gas and Electric Company.  With him on the briefs was  James B. Hamlin.
Before:  Edwards, Chief Judge, Williams and Sentelle,  Circuit Judges.
Opinion for the Court filed by Chief Judge Edwards.
Edwards, Chief Judge:


1
The petition for review in this case  presents a claim by the National Whistleblower Center  ("Center") seeking to overturn a decision by the Nuclear  Regulatory Commission ("NRC" or "Commission") denying  intervention by the Center in a nuclear power plant license  renewal proceeding.  The relicensing at issue involves the  Calvert Cliffs nuclear facilities operated by Baltimore Gas &  Electric ("BG&E").  This is the second time that this matter  has come before this court.  On November 12, 1999, the court  issued a judgment holding that the NRC erred in rejecting  the Center's petition to intervene in the Calvert Cliffs license  renewal proceeding.  See National Whistleblower Center v.  NRC, No. 99-1002, Slip. Op., 1999 WL 1024662 (D.C. Cir. Nov. 12, 1999).  Following a sua sponte inquiry by the court, however, this  judgment was vacated, see National Whistleblower Center v.  NRC, 196 F.3d 1271 (D.C. Cir. 1999), and the case was  reargued before the court on March 2, 2000.  Upon reconsideration, we deny the Center's petition for review.


2
Any third party seeking to participate in a relicensing  proceeding must file a motion to intervene, followed by a  timely submission of "contentions."  A contention is a specific issue of law or fact that the third party seeks to have  adjudicated;  it must be substantiated by an explanation of its  bases, a statement of supporting facts or expert opinion,  appropriate references and citations, and sufficient information to indicate that a genuine dispute exists between the  party seeking to intervene and the applicant.  The Center's  problems in this case arose when it failed to make a timely  filing of contentions in support of its petition to intervene in  the Calvert Cliffs re-licensing proceeding.


3
The Center complains that the NRC erred in applying an  overly rigid standard in assessing their requests for extensions of time.  According to the Center, the Commission was  required to adhere to a well-established "good cause" test in  considering petitions for extensions of time.  The NRC replies, in turn, that it gave clear notice in a published policy  statement and in a subsequent referral order in the Calvert  Cliffs proceeding that the agency intended to adopt a streamlined schedule in license renewal proceedings.  The referral  order specifically directed that "the Licensing Board should  not grant requests for extensions of time absent unavoidable  and extreme circumstances."  In re Baltimore Gas & Elec.  Co., Order Referring Petition for Intervention and Request  for Hearing to Atomic Safety and Licensing Board Panel,  CLI-98-14,6 (Aug. 19, 1998), reprinted in Joint Appendix  ("J.A.") 23, 28.


4
We hold, first, that the NRC was free to adopt, without  resort to notice-and-comment rulemaking, the "unavoidable  and extreme circumstances" standard for application in the  Calvert Cliffs proceeding, so long as affected parties had  proper notice of the standard and it was not arbitrary and  capricious, or otherwise in violation of the law.  There is no  doubt here that the agency's policy statement and subsequent  referral order at the start of the Calvert Cliffs proceeding  gave the Center and other interested parties adequate notice. Furthermore, the agency's adoption of the "unavoidable and  extreme circumstances" standard did not reflect any arbitrary and capricious, or otherwise unlawful action.  The revised standard was not an extreme departure from the "good  cause" standard and it was adequately explained by the Commission;  and the agency was not bound by any law to  adhere to the old "good cause" standard.


5
Furthermore, on the record at hand, the Center can show  no cognizable injury.  The disputed "unavoidable and extremecircumstances" test was undoubtedly applied once, when the  Licensing Board denied the Center's request for an extension  of time to file contentions.  However, that action was reversed by the NRC when it granted the Center's petition for  more time.  The Center thereafter failed to meet the extended deadline.  The Center claims that it filed a subsequent  motion for an extension upon missing the extended deadline,  but the record belies this claim.  And, even assuming, arguen do, that the October 1, 1998 filings to which the Center  refers can be viewed as a request for an additional extension  of time, it is clear that those filings do not indicate even good  cause for the purported request.  In other words, the Center  was not denied any extension of time that might otherwise  have been obtained if the Commission had applied the "good  cause" standard. Thus, the Center suffered no prejudice from  the agency's application of the disputed "unavoidable and  extreme circumstances" test.


6
The record in this case indicates that the contested motion  to intervene was properly denied by the Commission, because  the Center failed to submit the required contentions within  the prescribed deadline.  Accordingly, the petition for review  is hereby denied.

I. Background

7
The Calvert Cliffs relicensing process officially commenced  on April 8, 1998, when BG&E applied to renew its licenses to  operate the nuclear power plant.  A few weeks later, the  application was made public and the Commission announced  that interested third parties would have an opportunity to  request a hearing.  See Notice of Receipt of Application, 63  Fed. Reg. 20,663 (1998).  On May 19, 1998, the Commission  accepted BG&E's application for docketing, again noted that  the application was publicly available, and again announced  that third parties would be afforded an opportunity to request a hearing.  See Notice of Acceptance for Docketing of the  Application, 63 Fed. Reg. 27,601 (1998).  On July 8, 1998, the  NRC published a notice outlining the rights of third parties to  seek a hearing in the Calvert Cliffs proceeding.  See Notice  of Opportunity for a Hearing, 63 Fed. Reg. 36,966 (1998).The July 8 Notice indicated that anyone seeking a hearing  would be required to file a request and an application to  intervene by August 7, 1998.  The Notice also indicated that  such parties would be required to file "a supplement to the  petition to intervene which must include a list of contentions  which are sought to be litigated in the matter."  Id. at 36,966.


8
The Calvert Cliffs case is the first of many nuclear power  plant license renewal proceedings.  In view of the anticipated  large number of license renewal applications, and also in  response to "recent experience and criticism of agency proceedings," the Commission announced its intention to streamline procedures for adjudicatory actions before the agency. Policy on Conduct of Adjudicatory Proceedings, 63 Fed. Reg.  41,872, 41,873 (1998).  The NRC recognized that "the opportunity for hearing should be a meaningful one";  the Commission, however, noted that "applicants for a license are also  entitled to a prompt resolution of disputes concerning their  applications."  Id.  Accordingly, in this policy statement, the  Commission "identified certain specific approaches for its  boards to consider implementing in individual proceedings, if  appropriate, to reduce the time for completing licensing and  other proceedings."  Id.  In particular, the Commission stated that requests for extensions of time should only be granted  "when warranted by unavoidable and extreme circumstances."  Id. at 41,874.


9
A few days after issuance of the policy statement, the  Center filed a petition to intervene in the Calvert Cliffs  proceeding.  The Commission referred the motion to intervene to an Atomic Safety and Licensing Board ("Board") for further action.  See In re Baltimore Gas & Elec. Co., Order  Referring Petition for Interventionand Request for Hearing  to Atomic Safety and Licensing Board Panel, CLI-98-14  (Aug. 19, 1998), reprinted in J.A.  23.  The NRC's Referral  order contained a number of directives to the Board, including limitations on the scope of the proceeding and a suggested  schedule for completing the proceeding.  Drawing from its  policy statement, the Commission instructed the Board not to  grant "requests for extensions of time absent unavoidable and  extreme circumstances."  Id. at 6, reprinted in J.A. 28.


10
On August 20, 1998, the Licensing Board issued an Initial  Prehearing Order.  See In re Baltimore Gas & Elec. Co.,  ASLBP No. 98-749-01-LR, Memorandum and Order, Initial  Prehearing Order (Aug. 20, 1998), reprinted in J.A. 42.  The  order contained deadlines for submissions as well as other  procedural directives.  Specifically, the order directed the  Center to file its required contentions by September 11, 1998,  and noted that a prehearing conference would be held during  the week of October 13.  The order also stated that any  requests for extensions of time were to be submitted three  business days before the due date for the pleading and  emphasized that such requests must "demonstrate 'unavoidable and extreme circumstances.' "  Id. at 10, reprinted in J.A. 51.


11
The day after the Board issued its Prehearing Order, the  Center filed two motions, one directed to the Commission  requesting that it vacate the referral order, and another  directed to the Board requesting that it extend the time for  contentions and delay the prehearing conference until at least  December 1, 1998.  In the Motion to Vacate, the Center  objected to the NRC's directive that extensions of time be  granted only in "unavoidable and extreme circumstances."  The Center argued that "[i]t is illegal and improper for the  [Commission] not to follow the 'good cause' standard" set  forth in 10 C.F.R. S 2.711(a).  Petition's [sic] Motion to  Vacate Order CLI-98-14, 7 (Aug. 21, 1998).  In denying the  motion to vacate, the NRC stated that the agency had  "plenary supervisory authority over its adjudications and  adjudicatory boards," which "allows it to interpret and customize its process for individual cases."  In re Baltimore Gas  & Elec. Co., Memorandum and Order, CLI-98-15, 6-7 (Aug.  26, 1998), reprinted in J.A. 55, 60-61.  The Commission also  noted that the unavoidable and extreme circumstances standard "simply gives content ... to [the] rule's general 'good cause' standard."  Id. at 6-7 n.5, reprinted in J.A. 60-61 n.5.  For these and other reasons, the Commission denied the  Center's Motion to Vacate.


12
The Board, in turn, denied the Center's Motion for Enlargement of Time.  The Board held that the Center had  failed to demonstrate the requisite "unavoidable and extreme  circumstances" required to justify an extension of time.  See  In re Baltimore Gas & Elec. Co., ASLBP No. 98-749-01-LR,  Memorandum and Order, Denying Time Extension Motion  and Scheduling Prehearing Conference, 3 (Aug. 27, 1998),  reprinted in J.A. 65, 67.  Accordingly, the Center's deadline  for submitting contentions remained September 11, 1998.The Center, however, filed no contentions on September 11.Instead, it filed a Petition for Review with the Commission  appealing the Board's denial of its request for an extension. The Center argued that the Board was wrong to deny it an  extension of time, and that the deadline for contentions was  itself improper.  Under the current schedule, the Center  argued, it "should have had ...  until September 30, 1998 to  make the required filings."  Petition for Review, 6-7 (Sept.  11, 1998).


13
The Commission acquiesced.  While it stood by the Board's  application of the "unavoidable and extreme circumstances"  test, the Commission nonetheless granted the Center until  September 30, 1998, to file its contentions.  See In re Baltimore Gas & Elec. Co., Memorandum and Order, CLI-98-19  (Sept. 17, 1998), reprinted in J.A. 71.  The next day, the  Center filed a motion asking the Board to delay the pre-hearingconference, or, in the alternative, provide for a one-day  extension to accommodate a Jewish holiday.  See Petitioner's  Motion to Vacate Pre-Hearing Conference or in Alternative for an Extension of Time (Sept. 18, 1998).  The Board denied  the request to delay the prehearing conference, but granted  the one-day extension, making the Center's contentions due  October 1, 1998.  See In re Baltimore Gas & Elec. Co.,  ASLBP No. 98-749-01-LR, Memorandum and Order, Scheduling Matters and Electronic Hearing Database (Sept. 21,  1998), reprinted in J.A. 74.


14
The Center missed the extended October 1, 1998 deadline.  No contentions were filed on that date.  Rather, the Center  filed a "Status Report," a "Motion to Vacate and Re-Schedule  the Pre-Hearing Conference," and a "Motion Requesting to  be Informed of Communication Between the NRC Staff and  Applicant."  The Center also filed an answer to questions  raised about its standing.  The Status Report listed the  experts hired by the Center and the areas of concern that  they would cover.  In the Motion to Vacate, the Center noted  that the Commission's staff had submitted "Requests for  Additional Information" ("RAIs") to BG&E and that BG&E  was not required to submit its responses to the RAIs until  November 21, 1998.  The Center argued that it would be  prejudicial and unfair to the Center to require it to submit its  contentions before BG&E had submitted its responses to the  RAIs.  Thus, the Center argued, "the pre-hearing conference  should be postponed until no sooner than 115 days after  [BG&E] submits its response to the RAI."  Petitioner's Motion to Vacate and Re-Schedule the Pre-Hearing Conference,  6 (Oct. 1, 1998).  The Motion Requesting to be Informed of  Communication Between the NRC Staff and Applicant asked  that the Center be included on the agency's service list for  written communications and given notification of status conferences regarding the BG&E application.


15
It was not until October 13, 1998, when the Center finally  filed two purported contentions.  Subsequently, on October  16, 1998, the Board dismissed the Center's petition to intervene.  The Board held that the Center had "failed to establish cause" for an extension, failed to file any contentions  before the prescribed deadline, and failed to show that the  contentions filed on October 13 met the late-filed contention  standards.  In re Baltimore Gas & Elec. Co., ASLBP No.  98-749-01-LR, Memorandum and Order, Denying Intervention Petition/Hearing Request and Dismissing Proceeding,  19-20 (Oct. 16, 1998), reprinted in J.A. 315, 333-34.  The  Center then sought review by the NRC.


16
The Commission upheld the Board's dismissal, rejecting  the Center's argument that it was denied extensions of time  to which it was entitled under the "good cause" standard.  Although the NRC defended the "unavoidable and extreme  circumstances" test, it found no need to apply it.  Rather, the  Commission held that the Center's "complete failure to provide specific information about its concerns precluded any  finding that 'good cause,' in a meaningful sense, justified [the  Center's] requested extensions of time prior to [October 1st]."In re Baltimore Gas & Elec. Co., Memorandum and Order,  CLI-98-25, 10-11 (Dec. 23, 1998), reprinted in J.A. 336, 34546.  The Commission also upheld the Board's decision to  reject contentions filed by the Center on October 13, both  because the Center failed to meet the late-filed contention  standards, and also because the purported contentions were  wholly inadequate.  This appeal followed.

II.  Analysis

17
The Center has voiced many objections in protesting the  NRC's actions in this case.  Almost all of the objections are  plainly meritless.  One objection, however, warrants our attention.  That one objection rests on the Center's claim that  the NRC erred in adopting and applying an "unavoidable and  extreme circumstances"test, in lieu of a "good cause" test, to  assess requests for extensions of time in which to file contentions in the Calvert Cliffs nuclear power plant license renewal  proceeding.  We reject this claim, because the Commission  was fully justified in adopting the disputed test and, also,  because the Center suffered no prejudice in the Commission's  application of the new standard.


18
A. NRC's Authority to Change an Adjudicatory Rule


19
The Center contends that the Commission erred in applying the "unavoidable and extreme circumstances" test to its  requests for extensions of time.  The correct standard, argues the Center, is the "good cause" test articulated in the  Commission's regulations.  The Commission argues that the  "unavoidable and extreme circumstances" test simply gives  content to "good cause."  Moreover, the NRC adds, the  adoption of the new standard resulted in no breach of law,  because the "Commission implemented it with a case-specific  adjudicatory order."  Supp. Br. for Respondents at 9.  The Commission has the better of this argument.  We are in  complete accord with the Seventh Circuit's position that the  NRC possesses the authority "to change its procedures on a  case-by-case basis with timely notice to the parties involved."  City of West Chicago v. NRC, 701 F.2d 632, 647 (7th Cir.  1983) (citing NLRB v. Bell Aerospace Co., 416 U.S. 267, 294  (1974)).  There is no claim here that the Center lacked timely  notice of the new "unavoidable and extreme circumstances"  standard.  The Commission announced its intention to adopt  the standard in a policy statement published on August 5,  1998.  Although the policy statement, alone, was not binding,  it nonetheless informed the Center and other interested  parties of the impending change.  See Panhandle Eastern  Pipe Line Co. v. FERC, 198 F.3d 266, 269 (D.C. Cir. 1999)  ("Th[e] advance-notice function of policy statements yields  significant informational benefits, because policy statements  give the public a chance to contemplate an agency's views  before those views are applied to particular factual circumstances.").  More importantly, the Center received express  notice that the new standard would be applied in the Calvert  Cliffs proceeding when the Commission adopted the standard  in its referral order to the Licensing Board.  Indeed, the  Center responded to this notice when it objected to the  referral order, and to the "unavoidable and extreme circumstances" test specifically, in its August 21, 1998 Motion to  Vacate.  See Petition's [sic] Motion to Vacate Order  CLI-98-14, 7 (Aug. 21, 1998).


20
In short, the Center's argument that the Commission  lacked authority to change an adjudicatory rule is simply wrong.


21
B. The "Unavoidable and Extreme Circumstances" Standard is a "Procedural" Rule that Was Properly Adopted Without Notice-and-Comment Rulemaking


22
We also hold that the disputed "unavoidable and extreme  circumstances" standard embodies a procedural rule.  Rules  that "prescribe[ ] a timetable for asserting substantive rights"  are procedural.  Lamoille Valley R.R. Co. v. ICC, 711 F.2d  295, 328 (D.C. Cir. 1983).  And unless such rules "foreclose effective opportunity to make one's case on the merits," they  need not be promulgated pursuant to notice-and-comment  rulemaking.  Id.


23
The disputed agency action in this case merely altered a  standard for the enforcement of filing deadlines;  it did not  purport to regulate or limit the Center's substantive rights. In other words, the new rule was procedural, not substantive. See JEM Broadcasting Co. v. FCC, 22 F.3d 320, 327-28 (D.C.  Cir. 1994) (holding that a rule governing the content and  timing of case filings is "procedural," even when it arguably  "encodes the substantive value judgment that applications  containing minor errors should be sacrificed topromote efficient application processing").  As the court noted in JEM,  "agency housekeeping rules often embody a judgment about  what mechanics and processes are most efficient."  Id. at 328.This does not convert a procedural rule into a substantive one.


24
The NRC has expressed a clear and reasonable goal of  expediting nuclear power plant license renewal proceedings,  both to accommodate the large number of cases to be heard  and to ensure fair processes for applicants and would-be  intervenors alike.  The adoption of the "unavoidable and  extreme circumstances" standard did not foreclose participation by third parties seeking to intervene in the Calvert  Cliffs proceeding;  rather, to facilitate expedited case processing, the new rule merely required parties who failed to meet  otherwise reasonable deadlines to demonstrate compelling  reasons before they could obtain any extensions of time  beyond prescribed deadlines.


25
The Center argues that, under Lamoille Valley, the NRC  could not adopt the "unavoidable and extreme circumstances"  standard except through notice-and-comment rulemaking, because the new rule, in conjunction with the other rules on  intervention, "create[d] a regime which renders it impossible  for the public to set forth substantive contentions."  Petitioner's Supp. Br. at 10-11 (citing Lamoille Valley, 711 F.2d at  328).  This is a specious claim.  The Commission's determination to expedite license renewal proceedings resulted in tight schedules.  However, would-be intervenors were not denied  an effective opportunity to be heard.  BG&E's application  was publicly available for five months prior to the time when  the Center was required to submit contentions.  Even using  the Center's preferred starting date, i.e., July 8, 1998 (when  the NRC published a notice outlining the rights of third  parties to seek a hearing in the Calvert Cliffs proceeding), the  Center still had 85 days to prepare its contentions.  This was  a sufficient amount of time, especially considering that the  default period for submitting contentions is only 75 days.  See  Rules of Practice, 43 Fed. Reg. 17,798, 17,799 (1978) (establishing that a pre-hearing conference is normally set 90 days  after the initial hearing notice and noting that contentions are  normally to be submitted 15 days prior to the prehearing  conference, thus allowing 75 days between the initial hearing  notice and the default deadline for contentions).


26
Thus, given that the prescribed deadline for filing contentions did not itself foreclose effective opportunity to be heard,  a fortiori, the Commission's decision to tighten the standard  for granting extensions of time did not, as the Center claims,  "create a regime which render[ed] it impossible for the public  to set forth substantive contentions."


27
C.  NRC's Adoption of a New Procedural Standard Easily Survives "Arbitrary and Capricious" Review


28
The only remaining question at issue is whether the NRC's  adoption of the new procedural standard in the Calvert Cliffs  proceeding was "arbitrary, capricious, an abuse of discretion,  or otherwise not in accordance with the law."  5 U.S.C.  § 706(2)(A).  It was not.  A change to procedures in an  adjudicatory order is not arbitrary or capricious when it  merely refines an existing procedural standard and when no  affected party has detrimentally relied on the old standard. See, e.g., Bell Aerospace, 416 U.S. at 294-95;  Ruangswang v.  INS, 591 F.2d 39, 44-45 (9th Cir. 1978).


29
NRC's adoption of a new procedural standard did not  significantly or unreasonably change the regime pursuant to  which requests for extensions of time are judged, because the  "unavoidable and extreme circumstances" standard is not off the moorings of "good cause."  See City of Orrville v. FERC,  147 F.3d 979, 988 n. 11 (D.C. Cir. 1998) (noting that the  Commission was within its discretion to use adjudication to  refine its regulation's "good cause" standardto require a  showing of "extraordinary circumstances");  In re Bjella, 806  F.2d 211, 216 (10th Cir. 1986) (en banc) ("There is no significant distinction between a showing of good cause and a  showing of unusual or extreme circumstances.").


30
Moreover, the Center has shown no detrimental reliance in  this case.  The Center was bound to follow prescribed deadlines for the submission of required contentions.  They had  no basis upon which to assume that those deadlines automatically would be waived upon request pursuant to the old good  cause standard.  Indeed, the Center has offered nothing to  indicate that, in preparing their contentions, they acted to  their detriment on the assumption that their requests for  extension of time would be favorably considered pursuant to  the old good cause test.  Quite frankly, such an argument  would be silly.


31
In short, the Commission did not abuse its discretion in  adopting the "unavoidable and extreme circumstances" test in  the Calvert Cliffs adjudicatory proceeding.  The Center  makes a weak argument that the Commission's new procedural rule was arbitrary and capricious, because the agency  offered no adequate explanation for the changed policy.  See  Petitioner's Supp. Reply Br. at 3.  We disagree.  As previously noted, the Commission's policy statement that immediately preceded the adoption of the adjudicatory order in the  Calvert Cliffs proceeding fully explained the need for expedited case processing.  63 Fed. Reg. at 41,873-74.  Given the  wide latitude an agency has in designing its own proceedings,  see Vermont Yankee Nuclear Power Corp. v. Natural Resources Defense Council, 435 U.S. 519, 524-25 (1978), the  NRC's decision to expedite case processing in license renewal  proceedings to accommodate an impending heavy docket was  well within the realm of the agency's discretion.  The policy  statement, which was expressly cited in the Commission's  referral order to the Licensing Board, adequately supported  the Commission's adoption of the "unavoidable and extreme circumstances" test.  The agency action easily survives arbitrary and capricious review.


32
D. The Center Has Shown No Prejudicial Error


33
In the end analysis, this case appears to be much ado about  nothing.  The Center has complained strenuously about the  NRC's adoption of a new standard under which the agency  will assess requests for extensions of time in which a petitioner must file contentions.  But the Center has offered absolutely nothing to show how the promulgation of the new rule,  even if, arguen do, in error, resulted in prejudice or other  cognizable harm to them.  See 5 U.S.C. § 706 ("[D]ue account  shall be taken of the rule of prejudicial error.");  see also  Fried v. Hinson, 78 F.3d 688, 690-91 (D.C. Cir. 1996) (dismissing petitioner's claim for lack of a showing that he had  been prejudiced by the agency's adoption of modified procedures).  We can find no prejudicial error in this case.


34
The Center's first request for an extension of time was filed  with the Licensing Board on August 21, 1998.  See Petitioner's Motion for Enlargement of Time (Aug. 21, 1998).  The  Board denied the request, applying the "unavoidable and  extreme circumstances" test.  The Center petitioned the  Commission for review, claiming that, under the current  schedule, it was entitled until September 30, 1998 "to make  the required filings." See Petition for Review, 6-7 (Sept. 11,  1998).  The Commission overturned the Board's decision,  granted the petition for review, and allowed the Center an  extension of time until September 30, 1998 in which to file  contentions.  Subsequently, the Center requested "a one day  extension of the September 30, 1998 filing date" to accommodate a Jewish holiday observed by Petitioner's attorneys. Petitioner's Motion to Vacate Pre-Hearing Conference or in  Alternative for an Extension of Time, 2 (Sept. 18, 1999).  This  request was also granted.  See In re BaltimoreGas & Elec.  Co., ASLBP No. 98-749-01-LR, Memorandum and Order,  Scheduling Matters and Electronic Hearing Database (Sept.  21, 1998), reprinted in J.A. 74.  The Center missed the  extended deadline, failing once again to file contentions within  the prescribed time limit.


35
On October 1, rather than file the required contentions, the  Center filed four different documents, none of which was  labeled as a request for an extension.  The Center argues  that its October 1 "Motion to Vacate and Re-Schedule the  Pre-Hearing Conference" should be construed as a request  for an extension.  Even if the so-called Motion to Vacate  could be viewed as a request for a further extension of time in  which to submit contentions, the Center's position would still  fail.  The principal problem here is that the motion was not a  supported request for an extended deadline.  Rather, it presented an argument that the Center should not be required to  submit contentions before BG&E had submitted responses to  staff RAIs.  At oral argument, counsel for the Center candidly conceded that, as propounded in the Motion to Vacate, "the  RAI's were our peg."  See Tr. of Oral Argument March 3,  2000 at 49.  This "peg," however, provided absolutely no  support for a request for a further extension of time.  It is  clear that, under prevailing law, the Center had no right to  the RAIs.  See Union of Concerned Scientists v. NRC, 920  F.2d 50, 55-56 (D.C. Cir. 1990).  In fact, at oral argument,  counsel conceded that the Center "did not have a right to  discovery or the RAIs."  See Tr. of Oral Argument March 3,  2000 at 49.  This being the case, it can hardly be claimed that  the Center could condition the filing of contentions on receipt  of RAIs and answers thereto.


36
At oral argument, counsel for the Center cited the Commission's Rules of Practice for Domestic Licensing Proceedings--Procedural Changes in the Hearing Process, 54 Fed.  Reg. 33,168 (Aug. 11, 1989), in an effort to bolster the claim  that the Center had a right to view RAI material before  submitting contentions. Under the cited provision, "an intervention petitioner has an ironclad obligation to examine the  publicly available documentary material pertaining to the  [nuclear power] facility in question with sufficient care to  enable the petitioner to uncover any information that could  serve as the foundation for a specific contention."  Id. at  33,170.  In other words, a potential intervenor must review  the NRC Public Document Room for any materials that  might be relevant to formulating contentions.  See Tr. of Oral Argument March 3, 2000 at 49-50.  According to the Center,  in order to satisfy this rule, a potential intervenor must have  access to the RAIs (which are kept in the Public Document  Room) before it can be required to file contentions.  The  Public Document Room argument comes much too late.  The  argument was never presented to the Commission and it was  not raised in any of the many briefs that have been submitted  to the court in this case.  The claim is, in a word, untimely. See United Transp. Union v. Surface Transp. Bd., 114 F.3d  1242, 1244 (D.C. Cir. 1997);  Cronin v. FAA, 73 F.3d 1126,  1134 (D.C. Cir. 1996).


37
Even if we were to view the Public Document Room  argument as one that naturally flows from the Center's other  claims on RAIs, and thus properly within the compass of the  petition for review before this court, we would nevertheless  reject the argument as patently specious.  The cited regulation merely says that an intervention petitioner is obliged "to  examine the publicly available documentary material."  Obviously, if a document has not been filed in the Public Document Room, or if it is filed too late to be considered by an  intervention petitioner, then the petitioner cannot be held  responsible for reviewing it.  Nothing in the rule suggests  otherwise.  Therefore, we must surmise that the Center's  belated Public Document Room argument is nothing more  than an attempt to avoid the clear policy that denies would-be intervenors any entitlementto RAIs as a condition precedent  to filing contentions.


38
There can be no doubt that, on the record before us, the  Center suffered no prejudicial error when the Commission  adopted the new "unavoidable and extreme circumstances"  standard in the Calvert Cliffs proceeding.  The Center sought  and received from the NRC two extensions of time in which  to file contentions.  When they failed to meet the extended  deadlines, their motion to intervene was properly denied.

III. Conclusion

39
For the reasons given above, the petition for review is  denied.